OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent was charged with two *167allegations of professional misconduct. The Special Referee sustained both charges. The petitioner moves to confirm the report of the Special Referee and the respondent has submitted an affirmation in opposition thereto.
Charge One alleges that on September 9, 1987, the respondent notarized an affidavit for his client, wherein his client recanted prior testimony. The respondent then predated his notarization to August 28, 1987.
Charge Two alleges that on September 10, 1987, the respondent hand-delivered the fraudulently notarized affidavit to the Westchester County District Attorney’s office.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charges of professional misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating factors advanced by the respondent, the isolated nature of the misconduct, and the respondent’s subsequent cooperation with the District Attorney’s office. Accordingly, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Bracken, Kunzeman and Balletta, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Robert A. Tassio, is hereby censured for his professional misconduct.